Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable 

over claims 1,14, 19, 3, 7, 8, 10,11,16,17,18 of U.S. Patent No.  10,010,257 .


With regard to claim 1, 10, 16, , the Application and the Patent both disclose the test system comprising 
 a printed circuit board assembly (PCBA) adapter module comprising a first
interface mounted on the PCBA adapter module, wherein the first interface comprises:
one or more openings (first centering hole, Patent, cl. 1) configured to receive one or more protruding  features (first protruding feature,  Patent, Cl. 1, wherein each of the one or more openings is larger in an insertion plane than each of the one or more protruding features along the insertion plane;
one or more additional openings (one or more additional first centering holes -Patent, cl. 7)  configured to receive one or more additional protruding features (one or more additional first protruding features -Patent, cl. 7) along the insertion plane, wherein each of the one or more additional openings is at least a same size as the one or more additional protruding features
a receiver housing comprising a second interface mounted on the receiver
housing, wherein the PCBA adapter module is configured to be inserted into the receiver
housing along an insertion-angle plane that is between normal and parallel to the first
interface, wherein the second interface is configured to matingly engage with the first
interface via the one or more protruding features (the first protruding feature and the second protruding feature) and the one or more additional protruding features (Patent, cl. 7 ; - one or more additional first centering holes)
wherein the one or more openings are configured to align the one or more 
protruding features along a plane perpendicular to the insertion plane when the one or
more protruding features are matingly engaging the one or more openings along the
insertion-angle plane, and wherein the one or more additional openings are configured to
matingly engage after the one or more protruding feature is matingly engaged with the
one or more openings while the PCBA adapter module is inserted into the receiver
housing. (wherein the one or more additional first centering holes to begin engaging the one or more additional first protruding features before the second  centering hole begins engaging the second protruding feature -Patent, claim 7)
With regard to claim 2 , Patent disclose the one or more additional openings are
configured to align the one or more additional protruding features along the plane, the insertion
plane, or both after the one or more protruding features are matingly engaged with the one or
more openings (Patent, Claims 7, 8).
With regard to claim 3 , Patent disclose the receiver housing is separate from the
PCBA adapter module  (inherently, the components need to be engaged) 
With regard to claim 4 , Patent disclose the one or more openings are configured to
constrain alignment of the one or more protruding features in an axis parallel to the insertion plane.
With regard to claim 5 , Patent disclose the one or more openings are configured to begin engaging the one or more protruding features before the one or more additional openings begins engaging the one or more additional protruding features (Patent, Cl. 7, 8).

With regard to claim 6 , Patent disclose the one or more openings are positioned above the one or more additional openings with respect to a height of the first interface (Patent, claim 9).
With regard to claim 7 , Patent disclose each of the one or more openings comprises an obround cross-sectional shape (Patent, Claim 10).
With regard to claim 8 , Patent disclose the second interface is positioned on a mount comprising a fastener and a curved disc spring configured to provide diametric clearance to support free-play between the first interface and the receiver housing (Patent, claim 11).
With regard to claim 9 , Patent disclose each of the one or more openings comprises a first diameter that is larger than a second diameter than each of the one or more protruding features along the insertion plane (Patent, claim 1, first centering hole comprises a chamfered lip portion and unchamfered lip portion).
With regard to claim 11 , Patent disclose the first opening is configured to receive the first protruding feature at a first angle with respect to the plane; and wherein the one or more additional openings are configured to receive the one or more additional protruding features at a second angle with respect to the plane (Patent, claim 15).
With regard to claim 12 , Patent disclose the first angle is greater than the second angle (Patent, claim 16).
With regard to claim 13 , Patent disclose a fastener configured to couple the first interface to the receiver housing; and a curved disc spring configured to be positioned between the fastener and the first interface (Patent, claim 17).
With regard to claim 14, 15 , Patent disclose the curved disc is configured to apply a biasing force in a direction toward the receiver housing; and the fastener is configured to extend through a mounting hole of the receiver housing (Patent, claim 18).
With regard to claims  17 , Patent discloses each of the one or more openings comprises an obround or oblong shape.(Patent, claim 10)
With regard to claims  18 , Patent discloses  a width of each of the one or more openings is larger than a width of each of the one or more protruding features (Patent , claim 19 –second centering hole comprises a chamfered lip portion and unchamfered lip portion)
With regard to claims 19, 20 , Patent discloses an array of pin holes configured to receive a plurality of ins extending through the second interface,  wherein the array of pin holes is aligned in a grid having a plurality of rows and a plurality of columns  (Patent, claim 19 – a pin hole array positioned between the first centering hole and the second centering hole with respect to the height of the interference, wherein pin hole array includes a plurality of pin holes that extend from the first surface to the second surface of the interface )
















































in view of Size and Configuration

The above mentioned limitations are not patentably significant since they relate to the size of the article under consideration which is not ordinarily a matter of invention. In re Yount, 36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.
Applicants have presented no argument which convinces that the particular configuration of the fixed assembly is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for purpose of mounting the fixed assembly to an telexcopic boom of a vehicle.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/            Primary Examiner, Art Unit 2831                                                                                                                                                                                        								11/3/22